Exhibit 10.1(g)

 

 

 

DATED

14 November 2005

 

 

(1) EVOLVING SYSTEMS HOLDINGS, INC.

(as Company)

 

- and -

 

(2) CAPITALSOURCE FINANCE LLC

(as Collateral Agent)

 

 

CHARGE OVER SHARES

(UK Secured Obligations)

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

 

 

 

 

2.

COVENANT TO PAY

 

 

 

 

3.

GRANT OF SECURITY

 

 

 

 

4.

CONTINUING SECURITY

 

 

 

 

5.

LIABILITY OF THE COMPANY RELATING TO SECURITY ASSETS

 

 

 

 

6.

REPRESENTATIONS

 

 

 

 

7.

UNDERTAKINGS BY THE COMPANY

 

 

 

 

8.

RIGHTS AND OBLIGATIONS IN RESPECT OF CHARGED INVESTMENTS

 

 

 

 

9.

POWER TO REMEDY

 

 

 

 

10.

WHEN SECURITY BECOMES ENFORCEABLE

 

 

 

 

11.

ENFORCEMENT OF SECURITY

 

 

 

 

12.

RECEIVER

 

 

 

 

13.

POWERS OF RECEIVER

 

 

 

 

14.

APPLICATION OF PROCEEDS

 

 

 

 

15.

SET-OFF

 

 

 

 

16.

DELEGATION

 

 

 

 

17.

FURTHER ASSURANCES

 

 

 

 

18.

POWER OF ATTORNEY

 

 

 

 

19.

PAYMENTS

 

 

 

 

20.

STAMP DUTY

 

 

 

 

21.

COSTS AND EXPENSES

 

 

 

 

22.

CURRENCIES

 

 

 

 

23.

INDEMNITY

 

 

 

 

24.

MISCELLANEOUS

 

 

 

 

25.

NOTICES

 

 

 

 

26.

PARTIAL INVALIDITY

 

 

 

 

27.

RELEASE

 

 

--------------------------------------------------------------------------------


 

28.

COUNTERPARTS

 

 

 

 

29.

GOVERNING LAW

 

 

 

 

30.

ENFORCEMENT

 

 

 

 

SCHEDULE

 

 

 

 

The Initial Charged Securities

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on        2005

 

BETWEEN

 

(1)                                  EVOLVING SYSTEMS HOLDINGS, INC., a company
incorporated and registered under the laws of Delaware whose principal place of
business is at 9777 Pyramid Court, Suite 100, Englewood, C080112 (the
“Company”); and

 

(2)                                  CAPITALSOURCE FINANCE LLC (as collateral
agent for the Lender Parties (as defined below)) (in such capacity, the
“Collateral Agent”).

 

IT IS AGREED:

 


1.                                      DEFINITIONS AND INTERPRETATION

 


1.1                               DEFINITIONS

 

In this Deed:

 

(a)                                  terms defined in, or construed for the
purposes of, the Revolving Facility Agreement (as defined below) have the same
meanings when used in this Deed (unless the same are otherwise defined in this
Deed); and

 

(b)                                 the following terms have the following
meanings:

 

“Act” means the Law of Property Act 1925;

 

“Charged Investments” means the Charged Securities and all present and future
Related Rights accruing to all or any of the Charged Securities;

 

“Charged Securities” means:

 

(a)                                  the securities specified in the
schedule (The Initial Charged Securities) (“Initial Charged Securities”);

 

(b)                                 any other stocks, shares, debentures, bonds
or other securities of the Company now or in future owned (legally or
beneficially) by the Company, held by any nominee, trustee, fiduciary or
clearance system on its behalf or in which the Company has an interest at any
time; and

 

(c)                                  any Related Rights which are constituted by
any stocks, shares, debentures, bonds, warrants, coupons, negotiable
instruments, certificates of deposit or other securities or “investments” (as
defined in part II of schedule II to the Financial Services and Markets Act 2000
as in force at the date of this Deed) now or in future owned (legally or
beneficially) by the Company, held by any nominee, trustee, fiduciary or
clearance system on its behalf or in which the Company has an interest at any
time;

 

“Default Rate” has the meaning ascribed to it in the Revolving Facility
Agreement;

 

“Delegate” means any delegate, sub-delegate, agent, attorney or co-trustee
appointed by the Collateral Agent or by a Receiver;

 

1

--------------------------------------------------------------------------------


 

“Party” means a party to this Deed;

 

“Receiver” means any receiver, receiver and manager or administrative receiver
appointed by the Collateral Agent under this Deed;

 

“Related Rights” means, in relation to any Charged Security:

 

(a)                                  all dividends, distributions and other
income paid or payable on the relevant Charged Security or on any asset referred
to in paragraph (b) of this definition; and

 

(b)                                 all rights, monies or property accruing or
offered at any time in relation to such Charged Security whether by way of
redemption, substitution, exchange, bonus or preference, under option rights or
otherwise;

 

“Revolving Facility Agreement” means the revolving facility agreement dated the
same date as this Deed and made between (1) the Company and (2) CapitalSource
Finance LLC, as Agent (including Collateral Agent), Lender and L/C Issuer;

 

“Security” means the Security Interests created by or pursuant to this Deed;

 

“Security Assets” means all property and assets from time to time mortgaged,
charged or assigned (or expressed to be mortgaged, charged or assigned) by or
pursuant to this Deed;

 

“Security Interest” means any mortgage, pledge, lien, charge, assignment by way
of security, hypothecation, security interest, title retention, preferential
right or trust arrangement or any other security agreement or arrangement having
the effect of security;

 

“Security Period” means the period beginning on the date of this Deed and ending
on the date on which:

 

(a)                                  all the UK Secured Obligations have been
unconditionally and irrevocably paid and discharged in full; and

 

(b)                                 no Lender Party has any further commitment,
obligation or liability under or pursuant to the Loan Documents.

 

“Share Pledge (US)” means the share pledge made between (1) Evolving Systems
Holdings, Inc. and (2) CapitalSource Finance LLC (as Collateral Agent) and dated
the same date as this deed and securing the obligations under the Term Loan
Agreement;

 

“Term Loan Agreement” means the term loan facility dated the same date as this
Deed and made between (1) Evolving Systems Inc., Telecom Software Enterprises,
LLC and the Company, (2) CapitalSource Finance LLC, in its capacities as Agent
(including Collateral Agent) and (3) the Lenders from time to time a party
thereto;

 

“UK Secured Obligations” means all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or alone or in any other capacity whatsoever) of the Company to CapitalSource
Finance LLC. and/or the other Lender Parties (or any of them) under or pursuant
to the Revolving Facility Agreement (including all monies covenanted to be paid
under this Deed), provided that no obligation or liability shall be included in
the definition of “UK Secured

 

2

--------------------------------------------------------------------------------


 

Obligations” to the extent that, if it were so included, this Deed (or any part
of it) would constitute unlawful financial assistance within the meaning of
sections 151 and 152 of the Companies Act 1985 and provided further that the UK
Secured Obligations shall not include any “Obligations” as defined in the Term
Loan Agreement or as arising under any of the Loan Documents (as defined in the
Term Loan Agreement).

 


1.2                               INTERPRETATION


 


(A)                                  UNLESS A CONTRARY INDICATION APPEARS, ANY
REFERENCE IN THIS DEED TO:


 

(I)                                     THE “COMPANY”, THE “COLLATERAL AGENT” OR
ANY OTHER “LENDER PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN
TITLE, PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;

 

(II)                                  “THIS DEED”, THE “REVOLVING FACILITY
AGREEMENT”, ANY OTHER “LOAN DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT SHALL
BE CONSTRUED AS A REFERENCE TO THIS DEED, THE REVOLVING FACILITY AGREEMENT, SUCH
OTHER LOAN DOCUMENT OR SUCH OTHER AGREEMENT OR INSTRUMENT AS AMENDED,
SUPPLEMENTED, NOVATED AND/OR REPLACED IN ANY MANNER FROM TIME TO TIME (EVEN IF
ANY OF THE SAME INCREASES THE OBLIGATIONS OF THE COMPANY OR PROVIDES FOR FURTHER
ADVANCES);

 

(III)                               “ASSETS” INCLUDES ANY PRESENT AND FUTURE
PROPERTIES, REVENUES AND RIGHTS OF EVERY DESCRIPTION AND INCLUDES UNCALLED
CAPITAL;

 

(IV)                              AN EVENT OF DEFAULT THAT IS “CONTINUING” SHALL
BE CONSTRUED AS MEANING AN EVENT OF DEFAULT THAT HAS NOT BEEN WAIVED IN WRITING
BY THE AGENT NOR REMEDIED TO THE SATISFACTION OF THE AGENT;

 

(V)                                 “INCLUDING” OR “INCLUDES” MEANS INCLUDING OR
INCLUDES WITHOUT LIMITATION;

 

(VI)                              “UK SECURED OBLIGATIONS” INCLUDES OBLIGATIONS
AND LIABILITIES WHICH WOULD BE TREATED AS SUCH BUT FOR THE LIQUIDATION OR
DISSOLUTION OF OR SIMILAR EVENT AFFECTING THE COMPANY;

 

(VII)                           A PROVISION OF LAW IS A REFERENCE TO THAT
PROVISION AS AMENDED OR RE-ENACTED; AND

 

(VIII)                        THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA.

 


(B)                                 REFERENCES TO CLAUSES AND THE SCHEDULE ARE
TO BE CONSTRUED, UNLESS OTHERWISE STATED, AS REFERENCES TO CLAUSES AND THE
SCHEDULE OF THIS DEED AND REFERENCES TO THIS DEED INCLUDE ITS SCHEDULE.


 


(C)                                  CLAUSE AND SCHEDULE HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS DEED.


 


(D)                                 EACH UNDERTAKING OF THE COMPANY (OTHER THAN
A PAYMENT OBLIGATION) CONTAINED IN THIS DEED MUST BE COMPLIED WITH AT ALL TIMES
DURING THE SECURITY PERIOD AND IS GIVEN BY THE COMPANY FOR THE BENEFIT OF THE
COLLATERAL AGENT AND EACH OTHER LENDER PARTY.


 


(E)                                  IF THE COLLATERAL AGENT OR THE AGENT
REASONABLY CONSIDERS THAT AN AMOUNT PAID BY THE COMPANY TO A LENDER PARTY UNDER
A LOAN DOCUMENT IS CAPABLE OF BEING AVOIDED OR OTHERWISE SET ASIDE ON THE
LIQUIDATION OR ADMINISTRATION OF THE COMPANY, THEN THAT

 

3

--------------------------------------------------------------------------------


 


AMOUNT SHALL NOT BE CONSIDERED TO HAVE BEEN IRREVOCABLY PAID FOR THE PURPOSES OF
THIS DEED.


 


(F)                                    THE PARTIES INTEND THAT THIS DOCUMENT
SHALL TAKE EFFECT AS A DEED NOTWITHSTANDING THE FACT THAT A PARTY MAY ONLY
EXECUTE THIS DOCUMENT UNDER HAND.

 


1.3                               TRUST

 


ALL SECURITY INTERESTS AND DISPOSITIONS MADE OR CREATED AND ALL OBLIGATIONS AND
UNDERTAKINGS CONTAINED IN THIS DEED TO, IN FAVOUR OF OR FOR THE BENEFIT OF THE
COLLATERAL AGENT ARE MADE, CREATED AND ENTERED INTO IN FAVOUR OF THE COLLATERAL
AGENT AS TRUSTEE FOR THE LENDER PARTIES FROM TIME TO TIME ON THE TERMS OF THE
REVOLVING FACILITY AGREEMENT.


 


1.4                               THIRD PARTY RIGHTS


 

A person who is not a Party shall have no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Deed.

 


2.                                      COVENANT TO PAY


 


2.1                               COVENANT TO PAY


 


(A)                                  THE COMPANY COVENANTS IN FAVOUR OF THE
COLLATERAL AGENT THAT IT WILL PAY AND DISCHARGE THE UK SECURED OBLIGATIONS FROM
TIME TO TIME WHEN THEY FALL DUE SUBJECT TO ANY APPLICABLE GRACE PERIODS PROVIDED
FOR IN THE APPLICABLE LOAN DOCUMENTS.


 


(B)                                 EVERY PAYMENT BY THE COMPANY OF A UK SECURED
OBLIGATION WHICH IS MADE TO OR FOR THE BENEFIT OF A LENDER PARTY TO WHICH THAT
UK SECURED OBLIGATION IS DUE AND PAYABLE IN ACCORDANCE WITH THE LOAN DOCUMENT
UNDER WHICH SUCH SUM IS PAYABLE TO THAT LENDER PARTY SHALL OPERATE IN
SATISFACTION TO THE SAME EXTENT OF THE COVENANT CONTAINED IN CLAUSE 2.1(A).


 


2.2                               DEFAULT INTEREST


 


(A)                                  ANY AMOUNT WHICH IS NOT PAID UNDER THIS
DEED WHEN DUE SHALL BEAR INTEREST (BOTH BEFORE AND AFTER JUDGMENT AND PAYABLE ON
DEMAND) FROM THE DUE DATE UNTIL THE DATE ON WHICH SUCH AMOUNT IS UNCONDITIONALLY
AND IRREVOCABLY PAID AND DISCHARGED IN FULL ON A DAILY BASIS AT THE RATE AND IN
THE MANNER AGREED IN THE LOAN DOCUMENT UNDER WHICH SUCH AMOUNT IS PAYABLE AND,
IN THE ABSENCE OF SUCH AGREEMENT, AT THE DEFAULT RATE FROM TIME TO TIME.


 


(B)                                 DEFAULT INTEREST WILL ACCRUE FROM DAY TO DAY
AND WILL BE CHARGED IN ACCORDANCE WITH THE REVOLVING FACILITY AGREEMENT.


 


3.                                      GRANT OF SECURITY


 


3.1                               NATURE OF SECURITY


 

All Security Interests and dispositions created or made by or pursuant to this
Deed are created or made:

 


(A)                                  IN FAVOUR OF THE COLLATERAL AGENT;


 


(B)                                 WITH FULL TITLE GUARANTEE IN ACCORDANCE WITH
THE LAW OF PROPERTY (MISCELLANEOUS PROVISIONS) ACT 1994 (BUT SUBJECT TO THE
SHARE PLEDGE (US)); AND

 

4

--------------------------------------------------------------------------------


 


(C)                                  AS CONTINUING SECURITY FOR PAYMENT OF THE
UK SECURED OBLIGATIONS.


 


3.2                               CHARGED INVESTMENTS


 

The Company charges and agrees to charge all of its present and future right,
title and interest in and to the following assets which are at any time owned by
the Company, or in which it from time to time has an interest:

 


(A)                                  BY WAY OF FIRST FIXED CHARGE THE CHARGED
SECURITIES REFERRED TO IN THE SCHEDULE (THE INITIAL CHARGED SECURITIES (BUT
SUBJECT TO THE GRANT OF THE SECURITY INTERESTS PURSUANT TO THE SHARE PLEDGE
(US)); AND


 


(B)                                 BY WAY OF FIRST FIXED CHARGE ALL OTHER
CHARGED SECURITIES (NOT CHARGED BY CLAUSE 3.2(A)),


 

in each case, together with:

 


(C)                                  ALL RELATED RIGHTS FROM TIME TO TIME
ACCRUING TO THOSE CHARGED SECURITIES; AND


 


(D)                                 ALL RIGHTS WHICH THE COMPANY MAY HAVE AT ANY
TIME AGAINST ANY CLEARANCE OR SETTLEMENT SYSTEM OR ANY CUSTODIAN IN RESPECT OF
ANY CHARGED INVESTMENTS.


 


4.                                      CONTINUING SECURITY


 


4.1                               CONTINUING SECURITY


 

The Security is continuing and will extend to the ultimate balance of the UK
Secured Obligations regardless of any intermediate payment or discharge in whole
or in part.  This Deed shall remain in full force and effect as a continuing
security for the duration of the Security Period.

 


4.2                               ADDITIONAL AND SEPARATE SECURITY


 

This Deed is in addition to, without prejudice to, and shall not merge with, any
other right, remedy, guarantee or Security Interest which the Collateral Agent
and/or any other Lender Party may at any time hold for any Secured Obligation.

 


4.3                               RIGHT TO ENFORCE


 

This Deed may be enforced against the Company without the Collateral Agent
and/or any other Lender Party first having recourse to any other right, remedy,
guarantee or Security Interest held by or available to it or any of them.

 


5.                                      LIABILITY OF THE COMPANY RELATING TO
SECURITY ASSETS


 

Notwithstanding anything contained in this Deed or implied to the contrary, the
Company remains liable to observe and perform all conditions and obligations
assumed by it in relation to the Security Assets.  The Collateral Agent is under
no obligation to perform or fulfil any such condition or obligation or to make
any payment in respect of such condition or obligation.

 

5

--------------------------------------------------------------------------------


 


6.                                      REPRESENTATIONS


 


6.1                               GENERAL


 

The Company makes the representations and warranties set out in this clause 6 to
the Collateral Agent and to each other Lender Party.

 


6.2                               NO SECURITY INTERESTS


 

The Security Assets are, or when acquired will be, beneficially owned by the
Company free from any Security Interest other than:

 


(A)                                  AS CREATED BY THIS DEED;


 


(B)                                 AS CREATED BY THE SHARE PLEDGE (US); AND


 


(C)                                  AS PERMITTED BY THE REVOLVING FACILITY
AGREEMENT.


 


6.3                               NO AVOIDANCE


 

This Deed creates the Security Interests which it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of the Company or otherwise.

 


6.4                               OWNERSHIP OF SECURITY ASSETS


 

The Company is the sole legal and beneficial owner of all the Security Assets.

 


6.5                               NO PROCEEDINGS PENDING OR THREATENED


 

No litigation, arbitration or administrative proceeding has currently been
started, or so far as the Company is aware, threatened in relation to any
Security Asset.

 


6.6                               CHARGED SECURITIES FULLY PAID


 

The Charged Securities are fully paid.

 


6.7                               ENTIRE SHARE CAPITAL


 

The Charged Securities constitute the entire share capital of Evolving Systems
Holdings Ltd.

 


6.8                               TIME WHEN REPRESENTATIONS MADE


 


(A)                                  ALL THE REPRESENTATIONS AND WARRANTIES IN
THIS CLAUSE 6 ARE MADE BY THE COMPANY ON THE DATE OF THIS DEED AND ARE ALSO
DEEMED TO BE MADE BY THE COMPANY ON THE DATE OF EACH UTILISATION REQUEST AND
EACH UTILISATION DATE.


 


(B)                                 EACH REPRESENTATION OR WARRANTY DEEMED TO BE
MADE AFTER THE DATE OF THIS DEED SHALL BE DEEMED TO BE MADE BY REFERENCE TO THE
FACTS AND CIRCUMSTANCES EXISTING AT THE DATE THE REPRESENTATION OR WARRANTY IS
DEEMED TO BE MADE.

 

6

--------------------------------------------------------------------------------


 


7.                                      UNDERTAKINGS BY THE COMPANY


 


7.1                               RESTRICTIONS ON DEALING


 

The Company shall not do or agree to do any of the following without the prior
written consent of the Collateral Agent:

 


(A)                                  CREATE OR PERMIT TO SUBSIST ANY SECURITY
INTEREST ON ANY SECURITY ASSET (EXCEPT AS PERMITTED UNDER THIS DEED, THE SHARE
PLEDGE (US) OR BY THE REVOLVING FACILITY AGREEMENT);


 


(B)                                 SELL, TRANSFER, LEASE, LEND OR OTHERWISE
DISPOSE OF (WHETHER BY A SINGLE TRANSACTION OR A NUMBER OF TRANSACTIONS AND
WHETHER RELATED OR NOT) THE WHOLE OR ANY PART OF ITS INTEREST IN ANY SECURITY
ASSET OTHER THAN TO ITS SOLE SHAREHOLDER, EVOLVING SYSTEMS, INC.; OR


 


(C)                                  TAKE OR PERMIT THE TAKING OF ANY ACTION
WHICH MAY RESULT IN:


 

(I)                                     THE RIGHTS ATTACHING TO ANY SECURITY
ASSET BEING ALTERED IN ANY RESPECT THAT IS ADVERSE TO THE INTERESTS OF THE
COLLATERAL AGENT OR LENDER; OR

 

(II)                                  FURTHER SECURITIES IN ANY RELEVANT COMPANY
BEING ISSUED OR ALLOTTED, WITHOUT FIRST GRANTING A LIEN OVER SUCH SHARES IN
FAVOUR OF THE COLLATERAL AGENT.

 


7.2                               DEPOSIT OF DOCUMENTS OF TITLE


 

The Company shall, immediately upon execution of this Deed (or (in relation to
any Charged Security acquired after the date of this Deed) as soon as is
practicable after its acquisition of such Charged Security) by way of security
for the UK Secured Obligations:

 


(A)                                  DEPOSIT WITH THE COLLATERAL AGENT (OR AS
THE COLLATERAL AGENT MAY DIRECT (BUT SUCH DIRECTION NOT TO BE INCONSISTENT WITH
ITS DIRECTION UNDER THE SHARE PLEDGE (US))) ALL CERTIFICATES AND OTHER DOCUMENTS
OF TITLE OR EVIDENCE OF OWNERSHIP TO THE CHARGED SECURITIES AND THEIR RELATED
RIGHTS; AND


 


(B)                                 EXECUTE AND DELIVER TO THE COLLATERAL AGENT:


 

(I)                                     INSTRUMENTS OF TRANSFER IN RESPECT OF
THE CHARGED SECURITIES (EXECUTED IN BLANK AND LEFT UNDATED); AND/OR

 

(II)                                  SUCH OTHER DOCUMENTS AS THE COLLATERAL
AGENT SHALL REASONABLY REQUIRE TO ENABLE IT (OR ITS NOMINEES) TO BE REGISTERED
AS THE OWNER OF OR OTHERWISE TO ACQUIRE A LEGAL TITLE TO THE CHARGED SECURITIES
AND THEIR RELATED RIGHTS (OR TO PASS LEGAL TITLE TO ANY PURCHASER).

 


7.3                               NOTIFICATION


 

The Company shall:

 


(A)                                  NOTIFY THE COLLATERAL AGENT WITHIN 14 DAYS
OF RECEIPT OF EVERY NOTICE RECEIVED BY IT IN RELATION TO THE SECURITY ASSETS;
AND


 


(B)                                 (IF REQUIRED BY THE COLLATERAL AGENT) SHALL
IMMEDIATELY PROVIDE IT WITH A COPY OF THAT NOTICE AND EITHER (A) COMPLY WITH
SUCH NOTICE OR (B) MAKE SUCH OBJECTIONS TO IT AS THE COLLATERAL AGENT MAY
REQUIRE OR APPROVE.

 

7

--------------------------------------------------------------------------------


 


7.4                               CALLS


 

The Company shall promptly pay all calls or other payments which may become due
in respect of the Security Assets and all other outgoings in respect of the
Security Assets.

 


(A)                                  IF THE COMPANY FAILS TO MAKE SUCH PAYMENTS,
THE COLLATERAL AGENT MAY (WITHOUT PREJUDICE TO THE RIGHTS OF THE COLLATERAL
AGENT UNDER CLAUSE 9 (POWER TO REMEDY)) MAKE SUCH PAYMENTS ON BEHALF OF THE
COMPANY.


 


(B)                                 ANY SUMS SO PAID BY THE COLLATERAL AGENT
SHALL BE REPAYABLE BY THE COMPANY TO THE COLLATERAL AGENT ON DEMAND TOGETHER
WITH INTEREST AT THE DEFAULT RATE (BOTH BEFORE AND AFTER JUDGMENT) FROM THE DATE
ON WHICH THOSE PAYMENTS WERE MADE BY THE COLLATERAL AGENT AND OTHERWISE IN
ACCORDANCE WITH CLAUSE 2.2 (DEFAULT INTEREST).


 


7.5                               COMPLIANCE WITH LAWS


 

The Company shall comply in all material respects with all obligations in
relation to the Security Assets under any present or future law, regulation,
order or instrument or under bye-laws, regulations or requirements of any
competent authority or other approvals, licences and consents.

 


7.6                               INFORMATION


 


(A)                                  THE COMPANY SHALL PROVIDE THE COLLATERAL
AGENT WITH ALL INFORMATION WHICH IT MAY REASONABLY REQUEST IN RELATION TO THE
SECURITY ASSETS.


 


(B)                                 WITHOUT LIMITING ITS OBLIGATIONS UNDER
CLAUSE 7.6(A), THE COMPANY SHALL COMPLY WITH ALL REQUESTS FOR INFORMATION WITHIN
ITS KNOWLEDGE RELATING TO A SECURITY ASSET WHICH ARE MADE UNDER SECTION 212 OF
THE COMPANIES ACT 1985 OR WHICH COULD BE MADE UNDER SECTION 212 IF THE RELEVANT
COMPANY WERE A PUBLIC LIMITED COMPANY OR UNDER ANY SIMILAR PROVISION RELATING TO
THE SECURITY ASSETS AND, IF IT FAILS TO DO SO, THE COLLATERAL AGENT MAY PROVIDE
SUCH INFORMATION AS IT MAY HAVE ON BEHALF OF THE COMPANY.


 


7.7                               NOT PREJUDICE


 

The Company shall not do, cause or permit to be done anything which may in any
way depreciate, jeopardise or otherwise prejudice any material portion of the
Security Assets (or make any omission which has such an effect).

 


8.                                      RIGHTS AND OBLIGATIONS IN RESPECT OF
CHARGED INVESTMENTS


 


8.1                               BEFORE DEFAULT


 

Unless a Default occurs and is continuing, the Company shall be entitled to:

 


(A)                                  RECEIVE AND RETAIN ALL DIVIDENDS,
DISTRIBUTIONS AND OTHER MONIES PAID ON OR DERIVED FROM THE CHARGED SECURITIES;
AND


 


(B)                                 EXERCISE ALL VOTING AND OTHER RIGHTS AND
POWERS ATTACHING TO THE CHARGED SECURITIES, PROVIDED THAT IT MUST NOT DO SO IN A
MANNER WHICH:


 

(I)                                     HAS THE EFFECT OF CHANGING THE TERMS OF
THE CHARGED SECURITIES (OR ANY CLASS OF THEM) OR OF ANY RELATED RIGHTS; OR

 

8

--------------------------------------------------------------------------------


 

(II)                                  IS PREJUDICIAL TO THE INTERESTS OF THE
COLLATERAL AGENT AND/OR THE OTHER LENDER PARTIES UNDER THIS DEED.

 


8.2                               RIGHTS IN RESPECT OF CHARGED INVESTMENTS
FOLLOWING AN EVENT OF DEFAULT


 

At any time following the occurrence of an Event of Default which is continuing,
the Collateral Agent may complete the instrument(s) of transfer for all or any
Charged Securities on behalf of the Company in favour of itself or such other
person as it may select.

 


8.3                               EXONERATION OF THE COLLATERAL AGENT


 

At any time when any Charged Security is registered in the name of the
Collateral Agent or its nominee, the Collateral Agent shall be under no duty to:

 


(A)                                  ENSURE THAT ANY DIVIDENDS, DISTRIBUTIONS OR
OTHER MONIES PAYABLE IN RESPECT OF SUCH CHARGED SECURITY ARE DULY AND PROMPTLY
PAID OR RECEIVED BY IT OR ITS NOMINEE; OR


 


(B)                                 VERIFY THAT THE CORRECT AMOUNTS ARE PAID OR
RECEIVED; OR


 


(C)                                  TAKE ANY ACTION IN CONNECTION WITH THE
TAKING UP OF ANY (OR ANY OFFER OF ANY) RELATED RIGHTS IN RESPECT OF OR IN
SUBSTITUTION FOR SUCH CHARGED SECURITY.


 


9.                                      POWER TO REMEDY


 


9.1                               POWER TO REMEDY


 

If at any time the Company does not comply with any of its obligations under
this Deed, the Collateral Agent (without prejudice to any other rights arising
as a consequence of such non-compliance) shall be entitled (but not bound) to
rectify that default.  The Company irrevocably authorises the Collateral Agent
and its employees and agents by way of security to do all things which are
necessary or desirable to rectify that default.

 


9.2                               MORTGAGEE IN POSSESSION


 

The exercise of the powers of the Collateral Agent under this clause 9 shall not
render it or any other Lender Party liable as a mortgagee in possession.

 


9.3                               MONIES EXPENDED


 

The Company shall pay to the Collateral Agent on demand any monies which are
expended by the Collateral Agent in exercising its powers under this clause 9,
together with interest at the Default Rate from the date on which those monies
were expended by the Collateral Agent (both before and after judgment) and
otherwise in accordance with clause 2.2 (Default interest).

 


10.                               WHEN SECURITY BECOMES ENFORCEABLE


 


10.1                        WHEN ENFORCEABLE


 

This Security shall become immediately enforceable upon the occurrence of an
Event of Default and shall remain so for so long as such Event of Default is
continuing.

 

9

--------------------------------------------------------------------------------


 


10.2                        STATUTORY POWERS


 

The power of sale and other powers conferred by section 101 of the Act (as
amended or extended by this Deed) shall be immediately exercisable upon and at
any time after the occurrence of any Event of Default and for so long as such
Event of Default is continuing. 

 


10.3                        ENFORCEMENT


 

After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of the Security in such manner as it
sees fit.

 


11.                               ENFORCEMENT OF SECURITY


 


11.1                        GENERAL


 


FOR THE PURPOSES OF ALL POWERS IMPLIED BY STATUTE, THE UK SECURED OBLIGATIONS
ARE DEEMED TO HAVE BECOME DUE AND PAYABLE ON THE DATE OF THIS DEED.  SECTIONS 93
AND 103 OF THE ACT SHALL NOT APPLY TO THE SECURITY.


 


11.2                        POWERS OF COLLATERAL AGENT


 

At any time after the Security becomes enforceable, the Collateral Agent may
without further notice (unless required by law):

 


(A)                                  (OR IF SO REQUESTED BY THE COMPANY BY
WRITTEN NOTICE AT ANY TIME MAY) APPOINT ANY PERSON OR PERSONS TO BE A RECEIVER,
RECEIVER, AND MANAGER OR ADMINISTRATIVE RECEIVER OF ALL OR ANY PART OF THE
SECURITY ASSETS AND/OR OF THE INCOME OF THE SECURITY ASSETS; AND/OR


 


(B)                                 APPOINT OR APPLY FOR THE APPOINTMENT OF ANY
PERSON WHO IS APPROPRIATELY QUALIFIED AS ADMINISTRATOR OF THE COMPANY; AND/OR


 


(C)                                  EXERCISE ALL OR ANY OF THE POWERS CONFERRED
ON MORTGAGEES BY THE ACT (AS AMENDED OR EXTENDED BY THIS DEED) AND/OR ALL OR ANY
OF THE POWERS WHICH ARE CONFERRED BY THIS DEED ON A RECEIVER, IN EACH CASE
WITHOUT FIRST APPOINTING A RECEIVER OR NOTWITHSTANDING THE APPOINTMENT OF ANY
RECEIVER; AND/OR


 


(D)                                 EXERCISE (IN THE NAME OF THE COMPANY AND
WITHOUT ANY FURTHER CONSENT OR AUTHORITY OF THE COMPANY) ANY VOTING RIGHTS AND
ANY POWERS OR RIGHTS WHICH MAY BE EXERCISED BY THE PERSON(S) IN WHOSE NAME THE
SECURITY ASSETS ARE REGISTERED OR WHO IS THE HOLDER OF ANY OF THEM.


 


11.3                        REDEMPTION OF PRIOR MORTGAGES


 

At any time after the Security has become enforceable, the Collateral Agent may:

 


(A)                                  REDEEM ANY PRIOR SECURITY INTEREST AGAINST
ANY SECURITY ASSET; AND/OR


 


(B)                                 PROCURE THE TRANSFER OF THAT SECURITY
INTEREST TO ITSELF; AND/OR


 


(C)                                  SETTLE AND PASS THE ACCOUNTS OF THE HOLDER
OF ANY PRIOR SECURITY INTEREST AND ANY ACCOUNTS SO SETTLED AND PASSED SHALL BE
CONCLUSIVE AND BINDING ON THE COMPANY.


 


ALL PRINCIPAL, INTEREST, COSTS, CHARGES AND EXPENSES OF AND INCIDENTAL TO ANY
SUCH REDEMPTION AND/OR TRANSFER SHALL BE PAID BY THE COMPANY TO THE COLLATERAL
AGENT ON DEMAND.

 

10

--------------------------------------------------------------------------------


 


11.4                        PRIVILEGES


 

Each Receiver and the Collateral Agent is entitled to all the rights, powers,
privileges and immunities conferred by the Act on mortgagees and receivers when
such receivers have been duly appointed under the Act, except that section 103
of the Act does not apply.

 


11.5                        NO LIABILITY


 


(A)                                  NEITHER THE COLLATERAL AGENT, ANY OTHER
LENDER PARTY NOR ANY RECEIVER SHALL BE LIABLE (A) IN RESPECT OF ALL OR ANY PART
OF THE SECURITY ASSETS OR (B) FOR ANY LOSS OR DAMAGE WHICH ARISES OUT OF THE
EXERCISE OR THE ATTEMPTED OR PURPORTED EXERCISE OF, OR THE FAILURE TO EXERCISE
ANY OF, ITS OR HIS RESPECTIVE POWERS (UNLESS SUCH LOSS OR DAMAGE IS CAUSED BY
ITS OR HIS GROSS NEGLIGENCE OR WILFUL MISCONDUCT).


 


(B)                                 WITHOUT PREJUDICE TO THE GENERALITY OF
CLAUSE 11.5(A), NEITHER THE COLLATERAL AGENT, ANY OTHER LENDER PARTY NOR ANY
RECEIVER SHALL BE LIABLE, BY REASON OF ENTERING INTO POSSESSION OF A SECURITY
ASSET, TO ACCOUNT AS MORTGAGEE IN POSSESSION OR FOR ANY LOSS ON REALISATION OR
FOR ANY DEFAULT OR OMISSION FOR WHICH A MORTGAGEE IN POSSESSION MIGHT BE LIABLE.


 


11.6                        PROTECTION OF THIRD PARTIES


 

No person (including a purchaser) dealing with the Collateral Agent or any
Receiver or Delegate will be concerned to enquire:

 


(A)                                  WHETHER THE UK SECURED OBLIGATIONS HAVE
BECOME PAYABLE; OR


 


(B)                                 WHETHER ANY POWER WHICH THE COLLATERAL AGENT
OR THE RECEIVER IS PURPORTING TO EXERCISE HAS BECOME EXERCISABLE; OR


 


(C)                                  WHETHER ANY MONEY REMAINS DUE UNDER ANY
LOAN DOCUMENT; OR


 


(D)                                 HOW ANY MONEY PAID TO THE COLLATERAL AGENT
OR TO THE RECEIVER IS TO BE APPLIED.


 


12.                               RECEIVER


 


12.1                        REMOVAL AND REPLACEMENT


 

The Collateral Agent may from time to time remove any Receiver appointed by it
(subject, in the case of an administrative receivership, to section 45 of the
Insolvency Act 1986) and, whenever it may deem appropriate, may appoint a new
Receiver in the place of any Receiver whose appointment has terminated.

 


12.2                        MULTIPLE RECEIVERS


 

If at any time there is more than one Receiver of all or any part of the
Security Assets and/or the income of the Security Assets, each Receiver shall
have power to act individually (unless otherwise stated in the appointment
document).

 


12.3                        REMUNERATION


 

Any Receiver shall be entitled to remuneration for his services at a rate to be
fixed by agreement between him and the Collateral Agent (or, failing such
agreement, to be fixed by the Collateral Agent).

 

11

--------------------------------------------------------------------------------


 


12.4                        PAYMENT BY RECEIVER


 

Only monies actually paid by a Receiver to the Collateral Agent in relation to
the UK Secured Obligations shall be capable of being applied by the Collateral
Agent in discharge of the UK Secured Obligations.

 


12.5                        AGENT OF COMPANY


 

Any Receiver shall be the agent of the Company.  The Company shall (subject to
the Companies Act 1985 and the Insolvency Act 1986) be solely responsible for
his acts and defaults and for the payment of his remuneration.  No Lender Party
shall incur any liability (either to the Company or to any other person) by
reason of the appointment of a Receiver or for any other reason.

 


13.                               POWERS OF RECEIVER


 


13.1                        GENERAL POWERS


 

Any Receiver shall have:

 


(A)                                  ALL THE POWERS WHICH ARE CONFERRED BY THE
ACT ON MORTGAGEES IN POSSESSION AND RECEIVERS APPOINTED UNDER THE ACT;


 


(B)                                 (WHETHER OR NOT HE IS AN ADMINISTRATIVE
RECEIVER) ALL THE POWERS WHICH ARE LISTED IN SCHEDULE 1 OF THE INSOLVENCY ACT
1986; AND


 


(C)                                  ALL POWERS WHICH ARE CONFERRED BY ANY OTHER
LAW CONFERRING POWER ON RECEIVERS.


 


13.2                        ADDITIONAL POWERS


 

In addition to the powers referred to in clause 13.1 (General powers), a
Receiver shall have the following powers:

 


(A)                                  TO TAKE POSSESSION OF, COLLECT AND GET IN
ALL OR ANY PART OF THE SECURITY ASSETS AND/OR INCOME IN RESPECT OF WHICH HE WAS
APPOINTED;


 


(B)                                 TO MANAGE THE SECURITY ASSETS AS HE THINKS
FIT;


 


(C)                                  TO REDEEM ANY SECURITY AND TO BORROW OR
RAISE ANY MONEY AND SECURE THE PAYMENT OF ANY MONEY IN PRIORITY TO THE UK
SECURED OBLIGATIONS FOR THE PURPOSE OF THE EXERCISE OF HIS POWERS AND/OR
DEFRAYING ANY COSTS OR LIABILITIES INCURRED BY HIM IN SUCH EXERCISE;

 

12

--------------------------------------------------------------------------------


 


(D)                                 TO SELL OR CONCUR IN SELLING OR OTHERWISE
DISPOSING OF ALL OR ANY PART OF THE SECURITY ASSETS IN RESPECT OF WHICH HE WAS
APPOINTED WITHOUT THE NEED TO OBSERVE THE RESTRICTIONS IMPOSED BY SECTION 103 OF
THE ACT.  THE CONSIDERATION FOR ANY SUCH TRANSACTION MAY CONSIST OF CASH,
DEBENTURES OR OTHER OBLIGATIONS, SHARES, STOCK OR OTHER VALUABLE CONSIDERATION
(AND THE AMOUNT OF SUCH CONSIDERATION MAY BE DEPENDENT UPON PROFIT OR TURNOVER
OR BE DETERMINED BY A THIRD PARTY).  ANY SUCH CONSIDERATION MAY BE PAYABLE IN A
LUMP SUM OR BY INSTALMENTS SPREAD OVER SUCH PERIOD AS HE THINKS FIT;


 


(E)                                  TO CARRY OUT ANY SALE OR OTHER DISPOSAL OF
ALL OR ANY PART OF THE SECURITY ASSETS BY CONVEYING, TRANSFERRING, ASSIGNING OR
LEASING THE SAME IN THE NAME OF THE COMPANY AND, FOR THAT PURPOSE, TO ENTER INTO
COVENANTS AND OTHER CONTRACTUAL OBLIGATIONS IN THE NAME OF, AND SO AS TO BIND,
THE COMPANY;


 


(F)                                    TO TAKE ANY SUCH PROCEEDINGS (IN THE NAME
OF THE COMPANY OR OTHERWISE) AS HE SHALL THINK FIT IN RESPECT OF THE SECURITY
ASSETS AND/OR INCOME IN RESPECT OF WHICH HE WAS APPOINTED (INCLUDING PROCEEDINGS
FOR RECOVERY OF RENT OR OTHER MONIES IN ARREARS AT THE DATE OF HIS APPOINTMENT);


 


(G)                                 TO ENTER INTO OR MAKE ANY SUCH AGREEMENT,
ARRANGEMENT OR COMPROMISE AS HE SHALL THINK FIT;


 


(H)                                 TO INSURE, AND TO RENEW ANY INSURANCES IN
RESPECT OF, THE SECURITY ASSETS AS HE SHALL THINK FIT (OR AS THE COLLATERAL
AGENT SHALL DIRECT);


 


(I)                                     TO APPOINT AND EMPLOY SUCH MANAGERS AND
OFFICERS AND ENGAGE SUCH PROFESSIONAL ADVISERS AS HE SHALL THINK FIT (INCLUDING,
WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING POWER, TO EMPLOY HIS
PARTNERS AND FIRM); AND


 


(J)                                     TO:


 

(I)                                     GIVE VALID RECEIPTS FOR ALL MONIES AND
TO DO ALL SUCH OTHER THINGS AS MAY SEEM TO HIM TO BE INCIDENTAL OR CONDUCIVE TO
ANY OTHER POWER VESTED IN HIM OR NECESSARY OR DESIRABLE FOR THE REALISATION OF
ANY SECURITY ASSET;

 

(II)                                  EXERCISE IN RELATION TO EACH SECURITY
ASSET ALL SUCH POWERS AND RIGHTS AS HE WOULD BE CAPABLE OF EXERCISING IF HE WERE
THE ABSOLUTE BENEFICIAL OWNER OF THE SECURITY ASSETS; AND

 

(III)                               USE THE NAME OF THE COMPANY FOR ANY OF THE
ABOVE PURPOSES.

 


14.                               APPLICATION OF PROCEEDS

 


14.1                        APPLICATION

 

All monies received by the Collateral Agent or any Receiver under or in
connection with this Deed or the Security Assets after the Security has become
enforceable shall (subject to the rights and claims of any person having a
security ranking in priority to the Security) be applied in the following order:

 


(A)                                  FIRST, IN SATISFACTION OF, OR PROVISION
FOR, ALL COSTS, CHARGES AND EXPENSES INCURRED AND PAYMENTS MADE BY THE
COLLATERAL AGENT, ANY OTHER LENDER PARTY OR ANY RECEIVER AND OF ALL REMUNERATION
DUE TO THE RECEIVER IN CONNECTION WITH THIS DEED OR THE SECURITY ASSETS;


 


(B)                                 SECONDLY, IN OR TOWARDS THE SATISFACTION OF
THE REMAINING UK SECURED OBLIGATIONS; AND


 


(C)                                  THIRDLY, IN PAYMENT OF ANY SURPLUS TO THE
COMPANY OR OTHER PERSON ENTITLED TO IT.


 


14.2                        CONTINGENCIES

 

If the Security is enforced at a time when no amounts are due under the Loan
Documents (but at a time when amounts may become so due), the Collateral Agent
or a Receiver may pay the proceeds of any recoveries effected by it into a
blocked suspense account.

 


15.                               SET-OFF

 

Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent and each other Lender Party may (but shall not be obliged to)
set off any obligation which is

 

13

--------------------------------------------------------------------------------


 

due and payable by the Company under the Loan Documents and unpaid against any
obligation (whether or not matured) owed by the Collateral Agent or such other
Lender Party to the Company, regardless of the place of payment, booking branch
or currency of either obligation provided that no obligation shall be set-off
that would constitute unlawful financial assistance within the meaning of
Sections 151 and 152 of the Companies Act 1985. 

 


15.1                        CURRENCY

 

If the obligations are in different currencies, the Collateral Agent or such
other Lender Party may convert either obligation at the Agent’s rate of exchange
for that currency on the day the provision requires the amount to be converted. 

 


15.2                        AMOUNT

 

If either obligation is unliquidated or unascertained, the Collateral Agent or
such other Lender Party may set off in an amount estimated by it in good faith
to be the amount of that obligation.

 


16.                               DELEGATION

 

Each of the Collateral Agent and any Receiver may delegate, by power of attorney
(or in any other manner) to any person, any right, power or discretion
exercisable by it under this Deed upon any terms (including power to
sub-delegate) which it may think fit.  Neither the Collateral Agent nor any
Receiver shall be in any way liable or responsible to the Company for any loss
or liability arising from any act, default, omission or misconduct on the part
of any Delegate.

 


17.                               FURTHER ASSURANCES

 

The Company shall, at its own expense, promptly take whatever action the
Collateral Agent or a Receiver may require for:

 


(A)                                  CREATING, PERFECTING OR PROTECTING THE
SECURITY INTERESTS INTENDED TO BE CREATED BY THIS DEED; AND


 


(B)                                 FACILITATING THE REALISATION OF ANY SECURITY
ASSET OR THE EXERCISE OF ANY RIGHT, POWER OR DISCRETION EXERCISABLE BY THE
COLLATERAL AGENT OR ANY RECEIVER OR DELEGATE IN RESPECT OF ANY SECURITY ASSET,


 

including the execution of any transfer, conveyance, assignment or assurance of
any property whether to the Collateral Agent or to its nominees, the giving of
any notice, order or direction and the making of any registration which, in any
such case, the Collateral Agent may think expedient provided that the Charged
Securities shall only be transferred in accordance with clause 8.2 of this Deed.

 


18.                               POWER OF ATTORNEY

 

The Company, by way of security, irrevocably and severally appoints the
Collateral Agent, each Receiver and any Delegates to be its attorney to take any
action which the Company is obliged to take under this Deed, including under
clause 17 (Further assurances). The Company ratifies and confirms whatever any
attorney does or purports to do pursuant to its appointment under this clause.

 

14

--------------------------------------------------------------------------------


 


19.                               PAYMENTS

 


19.1                        PAYMENTS


 

Subject to clause 19.2 (Gross-up), all payments to be made by the Company in
respect of this Deed shall be made:

 


(A)                                  IN IMMEDIATELY AVAILABLE FUNDS TO THE
CREDIT OF SUCH ACCOUNT AS THE COLLATERAL AGENT MAY DESIGNATE; AND


 


(B)                                 WITHOUT (AND FREE AND CLEAR OF, AND WITHOUT
ANY DEDUCTION FOR OR ON ACCOUNT OF):


 

(I)                                     ANY SET-OFF OR COUNTERCLAIM; OR

 

(II)                                  EXCEPT TO THE EXTENT COMPELLED BY LAW, ANY
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF TAX.

 


19.2                        GROSS-UP


 

If the Company is compelled by law to make any deduction or withholding from any
sum payable under this Deed to the Collateral Agent or any other Lender Party,
the sum so payable by the Company shall be increased so as to result in the
receipt by the Collateral Agent or such other Lender Party of a net amount equal
to the full amount expressed to be payable under this Deed.

 


20.                               STAMP DUTY


 

The Company shall:

 


(A)                                  PAY ALL PRESENT AND FUTURE STAMP,
REGISTRATION AND SIMILAR TAXES OR CHARGES WHICH MAY BE PAYABLE, OR DETERMINED TO
BE PAYABLE, IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS DEED OR ANY JUDGMENT GIVEN IN CONNECTION THEREWITH; AND


 


(B)                                 INDEMNIFY THE COLLATERAL AGENT, EACH OTHER
LENDER PARTY AND ANY RECEIVER ON DEMAND AGAINST ANY AND ALL COSTS, LOSSES OR
LIABILITIES (INCLUDING, WITHOUT LIMITATION, PENALTIES) WITH RESPECT TO, OR
RESULTING FROM, ITS DELAY OR OMISSION TO PAY ANY SUCH STAMP, REGISTRATION AND
SIMILAR TAXES OR CHARGES.


 


21.                               COSTS AND EXPENSES


 


21.1                        TRANSACTION AND AMENDMENT EXPENSES


 

The Company shall promptly on demand pay to the Collateral Agent and each other
Lender Party the amount of all reasonable costs, charges and expenses
(including, without limitation, reasonable legal fees, valuation, accountancy
and consultancy fees (and any VAT or similar Tax thereon)) incurred by the
Collateral Agent or any other Lender Party in connection with:

 


(A)                                  THE NEGOTIATION, PREPARATION, PRINTING,
EXECUTION, REGISTRATION, PERFECTION AND COMPLETION OF THIS DEED, THE SECURITY OR
ANY DOCUMENT REFERRED TO IN THIS DEED; OR


 


(B)                                 ANY ACTUAL OR PROPOSED AMENDMENT OR
EXTENSION OF, OR ANY WAIVER OR CONSENT UNDER, THIS DEED.

 

15

--------------------------------------------------------------------------------


 


21.2                        ENFORCEMENT AND PRESERVATION COSTS


 

The Company shall promptly on demand pay to the Collateral Agent, each other
Lender Party and any Receiver the amount of all costs, charges and expenses
(including, without limitation, legal fees (and any VAT or similar Tax thereon))
incurred by any of them in connection with the enforcement, exercise or
preservation (or the attempted enforcement, exercise or preservation) of any of
their respective rights under this Deed or any document referred to in this Deed
or the Security (including all remuneration of the Receiver).

 


21.3                        DEFAULT INTEREST


 


ANY AMOUNT DEMANDED UNDER CLAUSE 21.1 (TRANSACTION AND AMENDMENT EXPENSES) OR
21.2 (ENFORCEMENT AND PRESERVATION COSTS) SHALL BEAR INTEREST AT THE DEFAULT
RATE (BOTH BEFORE AND AFTER JUDGMENT) FROM THE DAY ON WHICH THOSE COSTS, CHARGES
OR EXPENSES WERE PAID, INCURRED OR CHARGED BY THE RELEVANT PERSON AND OTHERWISE
IN ACCORDANCE WITH CLAUSE 2.2 (DEFAULT INTEREST).


 


22.                               CURRENCIES


 


22.1                        CONVERSION


 

All monies received or held by the Collateral Agent or any Receiver under this
Deed may be converted from their existing currency into such other currency as
the Collateral Agent or the Receiver considers necessary or desirable to cover
the obligations and liabilities comprised in the UK Secured Obligations in that
other currency at the Spot Rate of Exchange.  The Company shall indemnify the
Collateral Agent against all costs, charges and expenses incurred in relation to
such conversion.  Neither the Collateral Agent nor any Receiver shall have any
liability to the Company in respect of any loss resulting from any fluctuation
in exchange rates after any such conversion.

 


22.2                        CURRENCY INDEMNITY


 

No payment to the Collateral Agent (whether under any judgment or court order or
in the liquidation, administration or dissolution of the Company or otherwise)
shall discharge the obligation or liability of the Company in respect of which
it was made, unless and until the Collateral Agent shall have received payment
in full in the currency in which the obligation or liability was incurred and,
to the extent that the amount of any such payment shall on actual conversion
into such currency fall short of such obligation or liability expressed in that
currency, the Collateral Agent shall have a further separate cause of action
against the Company and shall be entitled to enforce the Security to recover the
amount of the shortfall.

 


23.                               INDEMNITY


 

The Company shall indemnify the Collateral Agent, each other Lender Party, any
Receiver and any attorney, agent or other person appointed by the Collateral
Agent under this Deed and the Collateral Agent’s officers and employees (each an
“Indemnified Party”) on demand against any cost, loss, liability or expense
(however arising) incurred by any Indemnified Party as a result of or in
connection with:

 


(A)                                  ANYTHING DONE OR OMITTED IN THE EXERCISE OR
PURPORTED EXERCISE OF THE POWERS CONTAINED IN THIS DEED;


 


(B)                                 THE SECURITY ASSETS OR THE USE OR HOLDING OF
THEM BY ANY PERSON ; OR


 


(C)                                  ANY BREACH BY THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THIS DEED,

 

16

--------------------------------------------------------------------------------


 

except to the extent a final and non-appealable order or judgment binding on
such Indemnified Party of a court of competent jurisdiction determines the same
arose out of the gross negligence or wilful misconduct of such Indemnified
Party.

 


24.                               MISCELLANEOUS


 


24.1                        APPROPRIATION AND SUSPENSE ACCOUNT


 


(A)                                  THE COLLATERAL AGENT MAY APPLY ALL PAYMENTS
RECEIVED IN RESPECT OF THE UK SECURED OBLIGATIONS IN REDUCTION OF ANY PART OF
THE UK SECURED OBLIGATIONS IN ACCORDANCE WITH THE REVOLVING FACILITY AGREEMENT.


 


(B)                                 ALL MONIES RECEIVED, RECOVERED OR REALISED
BY THE COLLATERAL AGENT UNDER, OR IN CONNECTION WITH, THIS DEED MAY AT THE
DISCRETION OF THE COLLATERAL AGENT BE CREDITED TO A SEPARATE INTEREST BEARING
SUSPENSE ACCOUNT FOR SO LONG AS THE COLLATERAL AGENT DETERMINES (WITH INTEREST
ACCRUING THEREON AT SUCH RATE, IF ANY, AS THE COLLATERAL AGENT MAY DETERMINE FOR
THE ACCOUNT OF THE COMPANY) WITHOUT THE COLLATERAL AGENT HAVING ANY OBLIGATION
TO APPLY SUCH MONIES AND INTEREST OR ANY PART THEREOF IN OR TOWARDS THE
DISCHARGE OF ANY OF THE UK SECURED OBLIGATIONS.


 


24.2                        NEW ACCOUNTS


 

If the Collateral Agent or any other Lender Party receives, or is deemed to be
affected by, notice, whether actual or constructive, of any subsequent Security
Interest (other than as permitted by the Revolving Facility Agreement) affecting
any Security Asset and/or the proceeds of sale of any Security Asset, it may
open a new account or accounts for the Company. If it does not open a new
account, it shall nevertheless be treated as if it had done so at the time when
it received or was deemed to have received such notice. As from that time all
payments made to the Collateral Agent or such other Lender Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any amount of the UK Secured Obligations.

 


24.3                        CHANGES TO THE PARTIES


 


(A)                                  THE COMPANY MAY NOT ASSIGN ANY OF ITS
RIGHTS UNDER THIS DEED.


 


(B)                                 THE COLLATERAL AGENT MAY ASSIGN OR TRANSFER
ALL OR ANY PART OF ITS RIGHTS UNDER THIS DEED PURSUANT TO THE RESIGNATION OR
REMOVAL OF THE COLLATERAL AGENT IN ACCORDANCE WITH THE REVOLVING FACILITY
AGREEMENT.  THE COMPANY SHALL, IMMEDIATELY UPON BEING REQUESTED TO DO SO BY THE
COLLATERAL AGENT, ENTER INTO SUCH DOCUMENTS AS MAY BE NECESSARY OR DESIRABLE TO
EFFECT SUCH ASSIGNMENT OR TRANSFER.


 


24.4                        TACKING


 


(A)                                  EACH FINANCE PARTY SHALL PERFORM ITS
OBLIGATIONS UNDER THE REVOLVING FACILITY AGREEMENT (INCLUDING ANY OBLIGATION TO
MAKE AVAILABLE FURTHER ADVANCES).


 


(B)                                 THIS DEED SECURES ADVANCES ALREADY MADE AND
FURTHER ADVANCES TO BE MADE.


 


24.5                        AMENDMENTS AND WAIVERS


 

Any provision of this Deed may be amended only if the Collateral Agent and the
Company so agree in writing and any breach of this Deed may be waived before or
after it occurs only if the Collateral Agent so agrees in writing. A waiver
given or consent granted by the Collateral

 

17

--------------------------------------------------------------------------------


 

Agent under this Deed will be effective only if given in writing and then only
in the instance and for the purpose for which it is given.

 


24.6                        CALCULATIONS AND CERTIFICATES

 

A certificate of the Collateral Agent specifying the amount of any UK Secured
Obligation due from the Company (including details of any relevant calculation
thereof) shall be prima facie evidence of such amount against the Company in the
absence of manifest error.

 


24.7                        WAIVER, RIGHTS AND REMEDIES


 

No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent (or any other Lender Party), any right or remedy under this
Deed shall operate as a waiver, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise, or the exercise of any
other right or remedy.  The rights and remedies provided are cumulative and not
exclusive of any rights or remedies provided by law.

 


25.                               NOTICES


 


25.1                        REVOLVING FACILITY AGREEMENT


 

Clause 12.5 of the Revolving Facility Agreement (Notice) (relating to all
communications to be made under the Revolving Facility Agreement) is
incorporated into this Deed as if fully set out in this Deed except that
references to the Revolving Facility Agreement shall be construed as references
to this Deed.  The address and fax numbers of each Party for all communications
or documents given under or in connection with this Deed are those identified
with its name below or those subsequently notified from time to time by the
relevant Party for the purposes of the Revolving Facility Agreement to the Agent
(or, in the case of the Agent, by it to the other parties to the Revolving
Facility Agreement).

 


25.2                        NO DEEMED NOTICE TO COLLATERAL AGENT


 

Any notice to the Collateral Agent shall be deemed to have been given only on
actual receipt by the Collateral Agent.

 


26.                               PARTIAL INVALIDITY


 

All the provisions of this Deed are severable and distinct from one another and
if at any time any provision is or becomes illegal, invalid or unenforceable in
any respect under any law of any jurisdiction, neither the legality, validity or
enforceability of any of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.

 


27.                               RELEASE


 


27.1                        RELEASE


 

Upon the expiry of the Security Period (but not otherwise) the Collateral Agent
and each other Lender Party shall, at the request and cost of the Company, take
whatever action is necessary to release or re-assign (without recourse or
warranty) the Security Assets from the Security.

 

18

--------------------------------------------------------------------------------


 


27.2                        REINSTATEMENT


 

Where any discharge (whether in respect of the obligations of the Company or any
security for those obligations or otherwise) is made in whole or in part or any
arrangement is made on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation or otherwise
(without limitation), the liability of the Company under this Deed shall
continue as if the discharge or arrangement had not occurred.  The Collateral
Agent may concede or compromise any claim that any payment, security or other
disposition is liable to avoidance or restoration.

 


28.                               COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures (and seals, if any) on the counterparts were on a
single copy of this Deed. 

 


29.                               GOVERNING LAW


 

This Deed is governed by English law.

 


30.                               ENFORCEMENT


 


30.1                        NON-EXCLUSIVE JURISDICTION OF ENGLISH COURTS


 


(A)                                  THE COURTS OF ENGLAND HAVE NON-EXCLUSIVE
JURISDICTION TO SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
DEED (INCLUDING A DISPUTE REGARDING THE EXISTENCE, VALIDITY OR TERMINATION OF
THIS DEED) (A “DISPUTE”).


 


(B)                                 THIS CLAUSE 30 IS FOR THE BENEFIT OF THE
LENDER PARTIES ONLY.  AS A RESULT, NO LENDER PARTY SHALL BE PREVENTED FROM
TAKING PROCEEDINGS RELATING TO A DISPUTE IN ANY OTHER COURTS WITH JURISDICTION. 
TO THE EXTENT ALLOWED BY LAW, THE LENDER PARTIES MAY TAKE CONCURRENT PROCEEDINGS
IN ANY NUMBER OF JURISDICTIONS.


 


30.2                        SERVICE OF PROCESS


 

Without prejudice to any other mode of service allowed under any relevant law
the Company:

 


(A)                                  IRREVOCABLY APPOINTS EVOLVING SYSTEMS
LIMITED AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY PROCEEDINGS
BEFORE THE ENGLISH COURTS IN CONNECTION WITH ANY LOAN DOCUMENT AND ACCEPTS THAT
APPOINTMENT); AND


 


(B)                                 AGREES THAT FAILURE BY A PROCESS AGENT TO
NOTIFY THE COMPANY OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.


 

If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Company must immediately (and in any event
within 5 days of such event taking place) appoint another agent on terms
acceptable to the Collateral Agent.  Failing this, the Collateral Agent may
appoint another agent for this purpose.

 

The Company expressly agrees and consents to the provisions of this clause 30
and clause 29 (Governing law).

 

IN WITNESS of which this Deed has been duly executed by the Company as a deed
and duly executed by the Collateral Agent and has been delivered on the date
written at the beginning of this Deed.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE

 

The Initial Charged Securities

 

Name of company in which
shares are held

 

Name of any
nominee holder

 

Class of
shares held

 

Number of
shares held

 

Issued share
capital

 

Evolving Systems Holdings Ltd

 

N/A

 

Ordinary

 

100

 

£

100

 

 

20

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

THE COMPANY

 

EXECUTED as a deed (but not delivered until

)

 

the date of this Deed) by

)

 

EVOLVING SYSTEMS HOLDINGS, INC.

)

 

acting by:

)

 

 

 

 

 

Director

/s/Brian R. Ervine

 

 

 

 

 

Secretary

/s/Anita T. Moseley

 

 

Address:

9777 Pyramid Court

 

Suite 100

 

Englewood

 

CO 80112

 

 

Facsimile no:

(303) 802-1138

 

 

Attention:

Anita Moseley

 

Senior Vice President)

 

 

THE COLLATERAL AGENT

 

 

 

 

 

EXECUTED as a deed by

)

 

CAPITALSOURCE FINANCE LLC

)

 

 

 

/s/Steven A. Museles

 

Address:

4445 Willard Avenue

Signature

 

12th Floor

 

 

Chevy Chase

 

 

Maryland 20815

 

 

 

 

Facsimile no:

(301) 841-2313

 

 

 

 

Attention:

Corporate Finance Group

 

 

Portfolio Manager)

 

 

21

--------------------------------------------------------------------------------